Citation Nr: 9924701	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-33 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for scars on the right 
arm.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for Parkinson's 
disease.

4.  Entitlement to service connection for a stroke with 
partial loss of use of the right side.

5.  Entitlement to service connection for impairment of the 
field of vision.

6.  Entitlement to an increased original rating for the 
veteran's service-connected residuals of a shrapnel wound of 
the left shoulder, assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	A. W. Green, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and Dr. Smock.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945 and from January 1951 to January 1954.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
the veteran's claims seeking entitlement to service 
connection on a direct basis for scars on the right arm, a 
heart disorder, Parkinson's disease, a stroke with partial 
loss of use of the right side, and impairment of the field of 
vision.  The rating decision also granted service connection 
for residuals of a shrapnel wound to the left shoulder, and 
assigned a 10 percent disability evaluation.  The veteran 
submitted a notice of disagreement as to all of the above 
identified issues in August 1996.  He was provided with a 
statement of the case in October 1996.  In May 1997, the 
veteran, accompanied by his representative, appeared and 
presented testimony at a hearing on appeal before a VA 
hearing officer.  A complete transcript of the testimony is 
of record.  That transcript is accepted as a timely appeal in 
lieu of a substantive appeal.

The Board notes that the RO previously framed the issue 
regarding the residuals of a shrapnel wound to the left 
shoulder as a claim for an increased rating.  The Board 
notes, however, that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issue on appeal as 
entitlement to an increased original rating as set forth on 
the title page hereinabove.

It is also noted that the veteran appealed that portion of 
the August 1996 rating decision which denied service 
connection for a nervous condition.  However, following his 
May 1997 hearing on appeal, service connection for post-
traumatic stress disorder (PTSD), claimed as a nervous 
disorder, was granted by the January 1998 hearing officer's 
decision, and a 70 percent disability evaluation assigned.  
As service connection was granted for PTSD, the Board finds 
that the benefit sought on appeal by the veteran was granted 
in full, and this issue is no longer on appeal.  It is noted 
that no notice of disagreement was subsequently received 
indicating that the veteran was dissatisfied with the 
original rating assigned the disorder.  Therefore, that issue 
has not been developed for appeal and also is not before the 
Board.

In addition to the above, it is noted that the August 1996 
rating decision also denied service connection for the 
veteran's claimed pleurisy/bronchitis and for his claimed 
back disorder.  Regarding the issue of entitlement to service 
connection for pleurisy/bronchitis, the Board notes that the 
issue was not developed for appellate review inasmuch as, 
according to the records before the Board, the veteran did 
not file a notice of disagreement, nor was he provided with a 
statement of the case, nor did he file a timely substantive 
appeal.  Accordingly, that issue is not before the Board.  
However, regarding the issue of entitlement to service 
connection for a back disorder, the Board notes that issue 
was not included in the veteran's August 1996 notice of 
disagreement, nor the October 1996 statement of the case 
provided to him.  However, during the veteran's May 1997 
hearing on appeal, the veteran testified that he believed 
that his back disorder was a result of being blown out of a 
bunker by artillery fire and he clearly contended that 
service connection was warranted for the claimed back 
disorder.  Accordingly, the Board finds that the veteran's 
May 1997 testimony should be accepted as a notice of 
disagreement with the August 1996 rating decision that denied 
service connection for the back disorder.  The issue of a 
back disorder has not been listed on the title page 
hereinabove as it has not been fully developed for appeal, as 
no statement of the case has been issued, nor has a 
subsequent substantive appeal been received.  This matter is 
discussed further in the remand section of this decision.

During the veteran's May 1997 hearing, (and in subsequent 
pleadings) both he and his representative also raised 
contentions that his claimed heart disorder, Parkinson's 
disease, residuals of a stroke, and visual impairment, were 
all secondary to the claimed PTSD disorder.  The Board notes, 
however, that all of these claims seeking secondary service 
connection were not considered by the RO and no rating action 
was taken regarding these claims.  Likewise, in subsequent 
pleadings received in July 1998, a claim seeking a total 
disability rating based on individual unemployability (TDIU) 
was also raised by the veteran's representative.  This claim 
for TDIU was also not considered by the RO prior to the 
certification of the appeal to the Board.  Therefore, the 
Board finds these claims seeking secondary service connection 
and the claim seeking TDIU have not been developed for 
appellate review.  The Board further finds these claims are 
not inextricably intertwined with the issues on appeal that 
involve claims of direct service connection.  Accordingly, 
all claims seeking secondary service connection, as well as 
the claim for TDIU, are referred to the RO for appropriate 
action.  The RO is advised to take appropriate action in the 
development of all these claims.

The Board also notes that with the pleadings of the veteran's 
representative received in July 1998, were some attached 
documents or exhibits.  These exhibits were not previously 
considered by the RO and were received within 90 days of the 
certification of the veteran's appeal, which was certified on 
June 24, 1998.  The Board notes that the veteran did not 
waive RO review of this evidence submitted in July 1998.  The 
governing regulation provides that any pertinent evidence 
submitted by the appellant or representative which is 
accepted by the Board, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant or representative.  
38 C.F.R. § 20.1304 (1998).  However, the Board notes that 
the evidence submitted by the veteran's representative in 
July 1998 pertained solely to the issue of the veteran's 
hypertension (and other related disorders) being secondary to 
PTSD.  Accordingly, the Board states that 38 C.F.R. § 20.1304 
is not for application in regards to the material submitted 
in July 1998, as the material was not "pertinent" evidence 
as described in 38 C.F.R. § 20.1304, as it did not pertain to 
any of the issues certified on appeal.  Therefore, the Board 
finds that a remand for RO review of this material is not 
required, is unnecessary, and would only needlessly delay the 
resolution of the veteran's certified claims, which would be 
contrary to the expressed desires of the veteran and his 
representative to speedily resolve this appeal, as explained 
further immediately below.

The Board further notes that on August 18, 1999, the Deputy 
Vice Chairman of the Board granted a Motion to Advance this 
case on the docket under the authority of 38 C.F.R. 
§ 20.900(c).  It is noted that in his Motion to Advance on 
the Docket, the veteran's representative had submitted two 
medical records from a Dr. Eisner, indicating that the 
veteran's current illnesses made him "terminal."  The Board 
notes that this medical evidence was submitted more than 90 
days after the veteran's appeal was certified to the Board.  
Specifically, the veteran's appeal was certified to the Board 
on June 24, 1998 and this medical evidence was received at 
the Board with the accompanying Motion to Advance on August 
10, 1999.  In accordance with 38 C.F.R. § 20.1304(b), the 
Board will not consider this medical evidence for purposes 
other than the Motion to Advance, as it was submitted more 
than 90 days after the veteran was given notice that his 
appeal had been certified to the Board for appellate review 
and he has not submitted a motion that there was good cause 
for the delay.  To do otherwise would require that all the 
claims be remanded to the RO for review of this additional 
evidence, which would only unnecessarily delay the resolution 
of the veteran's claims and would be clearly contrary to the 
veteran's expressed reasons for his Motion to Advance.

Finally, the Board notes that the veteran's representative, 
in December 1997, originally requested a hearing before a 
Member of the Board.  In July 1998, the representative wrote 
the Board, indicating that he was designating his paralegal 
to conduct the veteran's hearing.  This request was repeated 
by the representative in an August 1998 letter.  The veteran 
and his representative were advised by an August 14, 1998 
letter that a hearing before the Board had been scheduled for 
October 8, 1998.  The representative was also advised by the 
Board (as indicated in a September 1998 report of contact) 
that the veteran could not be represented solely by this 
paralegal at the scheduled hearing unless a new power of 
attorney was executed.  The veteran's representative then 
advised the Board that he would be present to supervise his 
paralegal assistant for the scheduled hearing.  By a 
September 1998 letter, the veteran's representative indicated 
his disagreement with the Board's interpretation that the 
hearing could not be conducted solely by his paralegal, and 
the representative repeated his assertion that he would be 
present for the scheduled hearing.  Another letter from the 
Board to the veteran's representative, in September 1998, 
again notified him that his paralegal assistant could not 
present oral arguments during the scheduled hearing unless 
the representative was also present.  The Board received, on 
September 29, 1998, a Motion for a New Hearing Date from the 
veteran's representative, based on an intention to prepare a 
Motion for Relief directly to the United States Court of 
Veterans Appeals objecting to the Board's interpretation of 
regulations governing the veteran's representation at the 
scheduled hearing.  In October 1998, the Board denied the 
representative's Motion for a New Hearing Date in accordance 
with 38 C.F.R. § 20.702(c).  The Board further advised the 
veteran and his representative that if they failed to report 
for the scheduled hearing, they were free to file a Motion 
for a New Hearing Date.  The record then indicates that both 
the veteran and his representative failed to report for the 
scheduled hearing.

In the August 1999 Motion to Advance on the Docket, discussed 
above, it was also stated that "It is not possible for (the 
veteran) to be present for a hearing; however, we restate our 
offer to be present for him."  The Board has considered 
whether this statement from the veteran's representative's 
paralegal constitutes a Motion for a New Hearing.  The Board 
finds, however, that this sentence only repeated the Motion 
for a New Hearing Date previously denied by the Board and did 
not constitute a Motion for a New Hearing.  Again, the Board 
notes that to hold otherwise, would expressly contradict the 
explicit desires of the veteran and his representative to 
expedite the resolution of his claims, as articulated in the 
Motion to Advance on the Docket.  Accordingly, the Board 
finds that the veteran failed to report for the previously 
scheduled hearing and there is no outstanding Motion for a 
New Hearing, so that the Board may now proceed to adjudicate 
those issues properly developed for appeal.

(See the Remand portion of this document for an explanation 
of further action required before the Board can adjudicate 
the issue of entitlement to an increased original rating, in 
excess of 10 percent, for the veteran's service-connected 
residuals of a shell fragment wound to the left shoulder, as 
well as the issue of entitlement to service connection for 
scars on the right arm, and the issue of entitlement to 
service connection for a back disorder.)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims to be decided by the 
Board has been obtained by the RO.

2.  Although the veteran is currently diagnosed with a heart 
disorder, Parkinson's disease, residuals of a stroke, and 
visual impairment, service medical records are entirely 
negative for any of these claimed disorders, the first 
treatment for any of these disorders was many years after 
service, and there is no competent evidence of record of any 
of these claimed disorders being etiologically related to the 
veteran's service or any incident therein.

3.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for a heart disorder, Parkinson's disease, 
residuals of a stroke, and visual impairment.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for a heart disorder, Parkinson's disease, 
residuals of a stroke, and visual impairment.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's service separation documents 
reveals that during his first period of service, during World 
War II, he received a number of decorations and citations to 
include a Combat Infantry Badge, and one award of the Purple 
Heart Medal.  The veteran also had a second period of service 
during the Korean War, during which he was awarded a United 
Nations Service Ribbon and a Korean Service Medal.  These 
records are negative for a second award of the Purple Heart.

A careful review of the veteran's service medical records 
reveals that the veteran had an entirely normal enlistment 
examination in March 1943.  In November 1944, the veteran was 
treated for shell fragment wounds that penetrated the left 
scapular area.  The veteran was treated by the wound being 
cleaned, fragment bodies removed, and the wound closed.  X-
ray study indicated numerous small metallic fragments in the 
soft tissues of the left axilla, with no evidence of bone 
injury and no penetration of the chest wall.  On separation 
examination, in December 1945, a well healed scar on the left 
shoulder was noted, with no other residuals, and all other 
findings were normal.  On separation examination in January 
1954, following the veteran's second period of service, the 
veteran had no complaints and all examination findings were 
normal.

Service medical records were entirely negative for any 
evidence of a heart disorder, Parkinson's disease, residuals 
of a stroke, or visual impairment.

The veteran's claims seeking service connection for shell 
fragment wounds of the left shoulder and right arm was first 
received in March 1996.  The veteran gave a history of one 
shell fragment wound sustained to the left shoulder in 
November 1944.  The veteran gave a further history of having 
received a second fragment wound in his right arm in April 
1945.  He reported receiving treatment at an aid station for 
this second shell fragment wound and also being presented 
with an Oak Leaf Cluster (which would indicate a second 
award) for his Purple Heart.

In June 1996, the veteran submitted a VA Form 21-526, in 
which he indicated he was seeking service connection for 
multiple other disorders to include a nervous disorder, a 
heart disorder, Parkinson's disease, residuals of a stroke, 
and visual impairment.

In July 1996, the veteran underwent a series of VA 
examinations.  On visual examination, the veteran gave a 
history remarkable for peripheral vision loss secondary to a 
stroke experienced in June 1995.  Amongst the examination 
impressions was that of a left homonymous hemianopsia visual 
field defect greater inferior in both eyes which was 
secondary to and consistent with the history of a recent 
stroke.  On examination of non tuberculosis diseases and 
injuries, the veteran gave a history of having been diagnosed 
with hypertension in the 1980s.  He also gave a history of 
chest pain beginning in 1983, with multiple bypass surgeries 
being performed in 1984, with no problems with chest pain or 
heart failure since.  He indicated a four year history of 
rapid heart beat with a diagnosis of atrial fibrillation.  He 
also gave a history of a stroke in 1995, reportedly from 
blood clots in the heart which traveled to his eyes.  Stroke 
residuals included loss of vision in both eyes, and right 
sided weakness in the arm and leg.  The veteran reportedly 
had used a cane and walker since 1995.  The veteran also gave 
a history of being diagnosed with Parkinson's disease in 
1992.  Among the diagnosed disorders were ischemic heart 
disease status post bypass surgery, essential hypertension 
stable and controlled, atrial fibrillation by history 
controlled on Lanoxin, an embolic stroke treated with 
Coumadin, and Parkinson's disease.

The veteran also underwent a VA mental examination in July 
1996, which diagnosed no mental disorders.  On VA examination 
of the brain, it was noted that history and examination were 
consistent with Parkinson's disease, and also he was status 
post cerebrovascular accident with resultant visual field 
cuts, diminished calculating ability, diminished strength 
consistent with brain stem and posterior circulation effects, 
likely secondary to embolic disease, secondary to atrial 
fibrillation.

The veteran also underwent a VA orthopedic examination in 
July 1996.  On examination, the veteran reported that he had 
pain in his left shoulder when he slept in various positions.  
Regarding his right arm, the veteran indicated that this did 
not bother him where he had metal fragments in the upper and 
lower arm.  The examiner stated, regarding the right arm, 
that shrapnel injuries could not be determined.  It was noted 
that there were various changes in pigmentation in the skin, 
but no true scars.  There was one small 2 millimeters area of 
darkened skin over the forearm, which the veteran stated 
could be related to some residual metal.  Regarding the left 
shoulder, there was a 3 inch "non healed non tender" 
surgical scar lateral to the left scapula.  There was minimal 
indentation.  Motion was restricted and painful at the end of 
ranges tested.  There was 165 degrees of forward elevation, 
full backward elevation, 175 degrees of abduction, 15 degrees 
of adduction, and 70 degrees of both internal and external 
rotation.  It was also stated that there was no real pain on 
palpation of the shoulder.

Received in July 1996 was a private medical record from C. 
Mineo, M.D., who stated that in June 1995 the veteran had 
incurred a stroke involving his right occipital lobe and 
consequently developed a left homonymous hemianopic defect 
which restricted the field of vision in both eyes.

By an August 1996 rating decision, service connection was 
granted for the veteran's residuals of a shrapnel wound of 
the left shoulder, and a 10 percent disability evaluation was 
assigned.  Service connection was denied for the veteran's 
other claimed disorders.

Numerous private medical records were submitted into evidence 
in March 1997 and April 1997.  Amongst the records received 
were records from F. Weinblatt, M.D., indicating treatment of 
the veteran's Parkinson's disease, dated from October 1993 to 
September 1994.  A June 1995 record from T. Graham, M.D., 
indicated treatment of a right occipital infarct with 
resulting cut in visual field.  Records from H. Hurtig, M.D., 
dated from December 1995 to October 1996, indicated treatment 
of the veteran's Parkinson's disease.  Records from R. 
Balderston, M.D., dated from December 1991 to December 1994, 
pertained to treatment of the veteran's lumbar stenosis, and 
were unrelated to the issues currently before the Board.  
Also received was an April 1997 psychological evaluation of 
the veteran conducted by W. Smock, Ph.D., which indicated a 
diagnosis of major depressive order and an anxiety disorder, 
and was also unrelated to the issues currently before the 
Board.

In May 1997, the veteran, his wife, and Dr. Smock, 
accompanied by the veteran's representative (and his 
representative's paralegal, who conducted the questioning of 
the witnesses), appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The majority of the 
testimony offered by all witnesses pertained to the veteran's 
claim seeking service connection for PTSD.  It was also 
argued during the hearing that the veteran's hypertension and 
heart disease, as well as his other physical ailments, were 
secondary to the claimed PTSD.  (See Transcript, p. 6).  (As 
explained in the introduction hereinabove, neither the claim 
regarding PTSD, nor the claims of secondary service 
connection are issues currently before the Board.)  Regarding 
his other claims, the veteran testified that all of his 
disorders were worse.  He stated his Parkinson's disease was 
worse, that he had numbness in his leg, that his vision was 
bad, and that he had lost some memory due to his stoke.  (See 
Transcript, pp. 27-28).  A complete transcript of the 
testimony is of record.

In June 1997, a VA psychiatric examination diagnosed PTSD and 
service connection was granted for that disorder by the 
hearing officer's January 1998 decision.  There was no 
further evidence subsequently of record pertinent to the 
issues currently before the Board.


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology 
postservice.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The threshold question which the Board must address in this 
case is whether the appellant has presented well-grounded 
claims.  A well-grounded claim is one which is plausible.  If 
he has not, the claims must fail and there is no further duty 
to assist in the development of the claims.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the Court of Veterans Appeals which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  As explained below, the 
Board finds that the veteran has not presented well-grounded 
claims of service connection for a heart disorder, 
Parkinson's disease, residuals of a stroke, and visual 
impairment.

Having carefully reviewed the entire evidentiary record, the 
Board notes that there is no competent evidence of record 
that any of the veteran's claimed disorders were present 
during his service.  Service medical records are entirely 
negative for any complaints, treatment, or diagnosis 
pertinent to a heart disorder, Parkinson's disease, residuals 
of a stroke, and visual impairment.  Indeed, the Board notes 
that the veteran has made no contentions of such.  Instead, 
the veteran's only contentions are that these claimed 
disorders are secondary to his service-connected PTSD, and as 
explained in the introduction hereinabove, the claims of 
secondary service connection are not currently before the 
Board.

The Board further notes that although the evidentiary record 
does contain post-service medical evidence indicating a 
current diagnosis of a heart disorder, Parkinson's disease, 
residuals of a stroke, and visual impairment, these records 
are all dated in the 1990s, many years after the veteran's 
service, and are entirely negative for any evidence of any 
nexus to the veteran's service.

Inasmuch as the veteran is offering his own medical opinion 
and diagnoses, the Board notes that the record does not 
indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  The veteran has 
provided competent medical evidence that he has currently 
been diagnosed with a heart disorder, Parkinson's disease, 
residuals of a stroke, and visual impairment.  However, 
neither of the other two requirements of Caluza have been 
satisfied, and, as such evidence has not been presented here, 
the veteran has not submitted well-grounded claims of service 
connection for a heart disorder, Parkinson's disease, 
residuals of a stroke, and visual impairment.

As to all the veteran's claims, the Board is satisfied that 
the RO took all reasonable steps to properly develop the 
claims.  The veteran has not informed VA of the existence of 
any available evidence that would render his claims well 
grounded.  He has not contended that any further relevant 
records exist.  The Board therefore finds that no further 
action is warranted relative to the development of the 
appellant's claims, based upon the information currently of 
record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Entitlement to service connection for a heart disorder, 
Parkinson's disease, residuals of a stroke, and visual 
impairment is denied, as all the claims are not well-
grounded.


REMAND

As noted in the introduction hereinabove, the veteran's claim 
seeking service connection for a back disorder was denied by 
an August 1996 rating decision, and the veteran's May 1997 
testimony regarding that issue is accepted as a timely notice 
of disagreement with that rating decision.  However, the 
Board notes that the veteran was not furnished with a 
subsequent statement of the case pertaining to the issue.

The applicable regulation requires that, following the notice 
of disagreement, the veteran and his representative must be 
provided with a statement of the case that contains, in 
pertinent part, "a summary of the evidence in the case 
relating to the issue or issues with which the appellant or 
representative has expressed disagreement," and a "summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination."  See 38 C.F.R. § 19.29 (1998).

Judicial precedent holds that the failure to issue a 
statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  See also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).  However, an appeal shall thereafter be 
returned to the Board only if perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).  See also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required - indeed, it 
had no authority - to proceed to a decision") (citation 
omitted).

Turning now to the issue of entitlement to service connection 
for scars on the right arm, the Board notes that the veteran 
and his representative contend that the veteran received two 
Purple Heart awards, the second being for a shell fragment 
wound to the right arm.  Therefore, it is argued that service 
connection is warranted for this injury that occurred during 
combat.  The Board notes, however, that the veteran's service 
separation documents only indicate one Purple Heart was 
received, which was presumably for the veteran's service-
connected residuals of a shrapnel wound of the left shoulder.  
There is no indication of a second Purple Heart.  
Furthermore, service medical records are entirely negative 
for any injury to the veteran's right arm.  On separation 
examination in 1945, the veteran's scar on the left shoulder 
was noted, but the veteran had no complaints regarding the 
right arm and there were no findings regarding the right arm.  
Post-service medical records are, likewise, entirely negative 
for any complaints or treatment pertaining to the right arm.  
On VA examination in July 1996, there was some change in skin 
pigmentation noted, but the examiner was unable to identify 
any shell fragment wound scars on the right arm.

Having reviewed the evidentiary record, the Board notes that 
the veteran argues that he received a second Purple Heart, 
although this is not shown by service personnel records 
within the claims file, and further argues that he was 
treated for a shell fragment wound to the right arm, although 
this is not shown by service medical records within the 
claims file.  In this regard, the Board notes that the United 
States Court of Appeals for the Federal Circuit held in the 
recent case of Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 
1999) that a single request for pertinent service medical 
records specifically requested by a claimant and not obtained 
by the RO does not fulfill the duty to assist.  Inherent in 
the duty to assist is a requirement to notify the claimant if 
the VA is unable to obtain pertinent service medical records 
so that the claimant may know the basis for the denial of his 
or her claim; may independently attempt to obtain service 
medical records; and may submit alternative evidence and/or a 
timely appeal.  In accordance with Hayre, the veteran should 
be provided copies of all service medical records obtained 
and given the opportunity to respond, by independently 
attempting to obtain service medical records; and/or 
submitting alternative evidence.  The Board would also apply 
this principle by analogy to the veteran's service personnel 
records.

Turning now to the issue of the veteran's original rating for 
his service-connected residuals of a shrapnel wound of the 
left shoulder, the Board notes that the veteran underwent an 
orthopedic evaluation of this disorder in July 1996.  
However, the Board notes that examination described the 
veteran's scars as "non healed and non tender."  Given the 
context of the other findings on the examination, the Board 
believes that the examiner may have intended to state "well 
healed and non-tender" but instead "non healed" may have 
been typed by error.  This finding requires further 
clarification.  In addition, the Board notes that the 
examination reported that the veteran experienced restricted 
motion with pain at the limits of motion.  However, the 
examination made no findings as to whether the veteran's 
limited and painful motion was due to the service-connected 
injury or was instead related to other non-service-connected 
factors, such as the veteran's age or his other non-service-
connected disorders.  This also requires further 
clarification.  Furthermore, the Board notes that the 
veteran's disorder was last examined in July 1996 and since 
that time, the veteran offered testimony indicating his 
disorder had worsened.

Given all of the above, the Board finds that the veteran's 
July 1996 examination is inadequate for current rating 
purposes.  38 C.F.R. § 4.2 (1998).  Because the veteran has 
indicated that he has experienced an increase in 
symptomatology, as well as the need to obtain clarification 
regarding the findings of the prior examination, a new VA 
examination is required and this issue must also be remanded.  
38 C.F.R. §§ 4.2, 19.9 (1998).

In addition to the above, the Board notes that, during the 
pendency of this appeal, VA issued new regulations for 
evaluating disability due to muscle injuries, effective July 
3, 1997.  62 Fed. Reg. 30,235-30,240 (1997).  The Court has 
held that, where laws or regulations change after a claim has 
been filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress has provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The regulations noted above had not been published or become 
effective at the time the RO issued a decision denying the 
veteran's claims for an increased original rating.  It is 
obvious, therefore, that they were not applied by the RO.  
These circumstances also require that the veteran's claim for 
an increased original rating be remanded so that the RO may 
comply with the requirements of Karnas.

In addition as this case involves an initial rating assigned 
following the grant of service connection the RO should 
consider whether "staged" ratings can be assigned.  See 
Fenderson, supra.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  As to the issue of entitlement to 
service connection for a back disorder, 
the RO should again review the record and 
issue the veteran and his representative 
a statement of the case addressing that 
issue.  The veteran and his 
representative, should then be given the 
required time to respond thereto in order 
to perfect an appeal.  The RO should 
specifically notify the veteran and his 
representative that the appeal on any 
issue remaining denied will be returned 
to the Board, following the issuance of 
the statement of the case, only if it is 
perfected by the veteran by the filing of 
a timely substantive appeal.

2.  Regarding the issue of entitlement to 
service connection for scars on the right 
arm, the RO should contact the veteran 
and provide him with copies of all 
available service medical records, and 
service personnel records.  The veteran 
should be given the opportunity to 
respond, by independently attempting to 
obtain any additional records; and/or 
submitting alternative evidence (to 
indicate his treatment in service for the 
claimed scars on the right arm, or to 
indicate his receipt of a second Purple 
Heart for the claimed shell fragment 
wound), in accordance with Hayre, supra.

3.  Regarding the veteran's service-
connected residuals of a shrapnel wound 
of the left shoulder, the RO should 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for this disorder since 
October 1996, the date of the prior 
statement of the case.  The RO should 
request that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, not already on 
file, and incorporate them into the 
claims folder.

4.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
already on file, and associate them with 
the claims folder.

5.  The RO should then schedule the 
veteran for comprehensive VA orthopedic 
and neurologic examinations to determine 
the current nature and severity of his 
service-connected residuals of a shrapnel 
wound of the left shoulder.  All 
indicated testing should be accomplished, 
to include X-ray studies.  The examiners 
should: (1) specifically identify all the 
muscle groups and joints affected by the 
service-connected shell fragment wound; 
(2) identify all muscular, neurological, 
or bone damage which has resulted from 
the service-connected shell fragment 
wound, to include pain or functional loss 
due to pain; and (3) describe the shell 
fragment wound scars and state whether 
any are tender or painful on objective 
demonstration or otherwise symptomatic.  
The examiners are also asked to render a 
medical opinion as to which of the 
veteran's symptomatology or findings are 
attributable to the service-connected 
residuals of a shrapnel wound of the left 
shoulder, as opposed to those 
attributable to any non-service-connected 
disorders.  It is important that, prior 
to the examinations, the examiners 
carefully review the veteran's claims 
file, to include a copy of this Remand 
and any evidence subsequently added to 
the claims file.  All findings, opinions 
and bases therefor should be set forth in 
a detailed typewritten or printed report.  

6.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
opinions are not provided, appropriate 
corrective action should be taken.  The 
RO should also undertake any further 
development deemed warranted for any of 
the veteran's pending claims.

7  The RO should then readjudicate the 
issue of entitlement to an increased 
original rating for the veteran's 
service-connected residuals of a shrapnel 
wound of the left shoulder, with 
consideration of the applicability of 
"staged" ratings.  See Fenderson, supra.  
The RO should also consider the shell 
fragment wound disorder under both the 
old and new rating criteria and rate in 
accordance with the guidance expressed by 
the Court in Karnas, supra.  The RO 
should also readjudicate the issue of 
entitlement to service connection for 
scars on the right arm with consideration 
of Hayre, supra.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

